[Cite as State ex rel. Cordell v. Indus. Comm., 2014-Ohio-5561.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. James F. Cordell,                         :

                 Relator,                               :

v.                                                      :             No. 13AP-1017

Pallet Companies, Inc. and                              :          (REGULAR CALENDAR)
Industrial Commission of Ohio,
                                                        :
                 Respondents.
                                                        :




                                            D E C I S I O N

                                   Rendered on December 18, 2014


                 Craig E. Gould, for relator.

                 Dinsmore & Shohl, LLP, Christen S. Hignett and Michael L.
                 Squillace, for respondent Pallet Companies, Inc.

                 Michael DeWine, Attorney General, Lisa R. Miller and
                 Cheryl J. Nester, for respondent Industrial Commission of
                 Ohio.


                                    IN MANDAMUS
                     ON OBJECTIONS TO THE MAGISTRATE'S DECISION

KLATT, J.
        {¶ 1} Relator, James F. Cordell, commenced this original action in mandamus
seeking an order compelling respondent, Industrial Commission of Ohio ("commission"),
to vacate its order denying temporary total disability ("TTD") compensation and to enter
an order granting said compensation.
No. 13AP-1017                                                                              2

       {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of
Appeals, we referred this matter to a magistrate who issued a decision, including findings
of fact and conclusions of law, which is appended hereto. Relying principally upon State
ex rel. Gross v. Indus. Comm., 115 Ohio St. 3d 249, 2007-Ohio-4916 ("Gross II") and State
ex rel. Ohio Welded Blank v. Indus. Comm., 10th Dist. No. 08AP-772, 2009-Ohio-4646,
the magistrate found that the doctrine of voluntary abandonment did not apply to bar
receipt of TTD compensation in a case involving a pre-injury infraction undetected until
after the injury. Therefore, the magistrate has recommended that we grant relator's
request for a writ of mandamus and order the commission to enter an order granting
relator TTD compensation.
       {¶ 3} Respondent, Pallet Companies, Inc., has filed objections to the magistrate's
decision. In its first objection, Pallet argues that the magistrate erred by failing to apply
the legal principles discussed in State ex rel. Louisiana-Pacific Corp. v. Indus. Comm., 72
Ohio St. 3d 401 (1995); State ex rel. McCoy v. Dedicated Transport, Inc., 97 Ohio St. 3d
25, 2002-Ohio-5305; State ex rel. Cobb v. Indus. Comm., 88 Ohio St. 3d 54 (2000); and
State ex rel. PaySource USA, Inc. v. Indus. Comm., 10th Dist. No. 08AP-677 (June 30,
2009) (memorandum decision). We disagree.
       {¶ 4} As indicated in the magistrate's decision, the issue raised in Pallet's first
objection is resolved by Gross II and this court's decision in Ohio Welded Blank. Relying
on Gross II, this court expressly held that:
              Gross II indicates that a pre-injury infraction undetected until
              after the injury is not grounds for concluding claimant
              voluntarily abandoned his employment.             Although the
              infraction may be grounds for terminating relator's
              employment, Gross II clarifies that it is not grounds for
              concluding claimant abandoned his employment so as to
              preclude temporary total benefits.

Ohio Welded Blank at ¶ 20.
       {¶ 5} As noted by the Supreme Court in State ex rel. Reitter Stucco, Inc. v. Indus.
Comm., 117 Ohio St. 3d 71, 2008-Ohio-499, "even if a termination satisfies all three
Louisiana-Pacific criteria for being a voluntary termination, eligibility for temporary total
disability compensation remains if the claimant was still disabled at the time the
No. 13AP-1017                                                                             3

discharge occurred." Id. at ¶ 10. Therefore, Pallet's argument that Louisiana-Pacific and
McCoy prelude relator's receipt of TTD compensation lacks merit.
        {¶ 6} Nor does Cobb require a different result. As noted by the magistrate, the
application of the voluntary-abandonment doctrine to a pre-injury infraction undetected
until after injury is controlled by Gross II and Ohio Welded Blank, not Cobb. Cobb did
not involve a pre-injury infraction. Lastly, we are unpersuaded by Pallet's reliance on this
court's decision in PaySource. Although PaySource does support Pallet's argument, we
note that PaySource was a memorandum decision that adopted a magistrate's decision to
which there were no objections. It does not appear that the applicability of Gross II was
even raised in PaySource. Moreover, in Ohio Welded Blank and State ex rel. Ohio
Decorative Prods., Inc. v. Indus. Comm., 10th Dist. No. 10AP-498 (Sept. 15, 2011)
(memorandum decision), this court did not follow the magistrate's legal analysis in
PaySource based upon Gross II. For these reasons, we overrule Pallet's first objection.
        {¶ 7} In its second objection, Pallet contends that the magistrate's decision runs
contrary to public policy. Although Pallet's argument highlights a public policy issue, that
issue is best addressed in the General Assembly or in the Supreme Court of Ohio. As an
intermediate appellate court, this court is bound by decisions of the Supreme Court of
Ohio.    As previously discussed, Gross II is dispositive of the issue presented here.
Therefore, we overrule Pallet's second objections.
        {¶ 8} Following an independent review of this matter, we find that the magistrate
has properly determined the facts and applied the appropriate law. Therefore, we adopt
the magistrate's decision as our own, including the findings of fact and conclusions of law
contained therein.    In accordance with the magistrate's decision, we grant relator's
request for a writ of mandamus.
                                        Objections overruled; writ of mandamus granted.

                         DORRIAN and BRUNNER, JJ., concur.
No. 13AP-1017                                                                            4

                                        APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

State ex rel. James F. Cordell,               :

              Relator,                        :

v.                                            :                   No. 13AP-1017

Pallet Companies, Inc. and                    :               (REGULAR CALENDAR)
Industrial Commission of Ohio,
                                              :
              Respondents.
                                              :




                          MAGISTRATE'S DECISION

                                  Rendered on July 25, 2014



              Craig E. Gould, for relator.

              Dinsmore & Shohl, LLP, Christen S. Hignett and Michael L.
              Squillace, for respondent Pallet Companies, Inc.

              Michael DeWine, Attorney General, Lisa R. Miller and
              Cheryl J. Nester, for respondent Industrial Commission of
              Ohio.


                                      IN MANDAMUS

       {¶ 9} Relator, James F. Cordell, has filed this original action requesting that this
court issue a writ of mandamus ordering respondent Industrial Commission of Ohio
("commission") to vacate its order which denied his request for temporary total disability
("TTD") compensation based on a finding that he voluntarily abandoned his employment
No. 13AP-1017                                                                           5

with his employer Pallet Companies, Inc. ("employer"), and ordering the commission to
find that he is entitled to that compensation.
Findings of Fact:
       {¶ 10} 1. Relator sustained a work-related injury on February 16, 2012 when a
third-party truck driver pulled away from the loading dock on which relator was
positioned on a tow motor resulting in a fall from the dock plate to the ground. Relator's
workers' compensation claim is allowed for the following conditions:
              Fracture tibia nos - closed, right; fracture shaft fibula - closed,
              right.

       {¶ 11} 2. While at the emergency room, a post-accident drug screen was ordered,
and the results were available on February 22, 2012. Relator tested positive for marijuana
metabolites and opiates, specifically morphine.
       {¶ 12} 3. The employer terminated relator effective February 22, 2012 for his
"Violation of Company Policy[;] Failed Post Accident Drug Screen."
       {¶ 13} 4. In an order mailed March 5, 2012, the Ohio Bureau of Workers'
Compensation ("BWC") allowed relator's claim and granted him TTD compensation
beginning February 17, 2012.
       {¶ 14} 5. The employer appealed and the matter was heard before a district
hearing officer ("DHO") on May 1, 2012. The DHO concluded that relator was not eligible
to receive TTD compensation finding that he had violated the employer's drug-free work
place policy when he tested positive for marijuana and morphine.
       {¶ 15} 6. Relator appealed and the matter was heard before a staff hearing officer
("SHO") on July 2, 2012. The SHO determined that TTD compensation was payable
despite the fact that relator had tested positive for marijuana and morphine after the
work-related injury. The SHO stated:
              The Staff Hearing Officer notes the Employer's challenge to
              the payment of temporary total compensation based on the
              Injured Worker's termination from unemployment on
              02/22/2012 due to a positive drug screen. The Staff Hearing
              Officer was persuaded by the Injured Worker's testimony at
              hearing that the urine sample taken at Wadsworth-Rittman
              Hospital on the date of injury was performed in an unusual
              manner and may have been contaminated. The Injured
              Worker has been submitting to, and passing, monthly urine
No. 13AP-1017                                                                             6

              drug screenings for years and knows the protocol for such
              testing. The Injured Worker testified he did not provide his
              sample to sterile container opened in his presence. Rather, his
              sample was placed in an open, hand-held urinal and
              transferred out of his presence to another container. The Staff
              Hearing Officer finds the validity of the drug testing has been
              brought into question.

              Pursuant to the holding in State ex rel. Pretty Products, Inc. v.
              Industrial Commission (1996), 77 Ohio St. 3d 5, an Injured
              Worker who is unable to return to work at his former position
              of employment cannot voluntarily abandon his former
              position of employment. The Injured Worker was terminated
              on 02/22/2012, after he was disabled by the injury in this
              claim. Therefore, the termination does not amount to a
              voluntary abandonment of employment and does not
              preclude the payment of temporary total compensation.

       {¶ 16} 7. The employer appealed on two grounds: (1) the SHO improperly relied
on relator's testimony to find that the drug test was flawed, and (2) the SHO's reliance on
State ex rel. Pretty Prods. v. Indus. Comm., 77 Ohio St. 3d 5 (1996), was inappropriate
given the March 26, 2009 magistrate's decision in State ex rel. PaySource USA, Inc. v.
Indus. Comm., 10th Dist. No. 08AP-677 (Mar. 26, 2009) (memorandum decision),
recommending that this court find that the violation of an employer's drug-free policy
occurs prior to any work-related injury and constitutes proper grounds not only for
terminating an employee, but for denying payment of TTD compensation as well.
       {¶ 17} 8. In an order mailed July 26, 2012, the commission refused the employer's
appeal.
       {¶ 18} 9. The employer filed a request for reconsideration and, in an interlocutory
order mailed September 22, 2012, the commission determined that the employer had
presented sufficient probative evidence to warrant adjudication, vacated the July 26, 2012
SHO order, and set the matter for hearing.
       {¶ 19} 10. The matter was heard before the commission on October 23, 2012. At
that time, the commission determined the employer met its burden of proving that the
SHO order contained a clear mistake of law by not applying this court's decision in
PaySource USA, Inc.       Thereafter, the commission applied this court's decision in
PaySource, adopting the decision of its magistrate, and found that relator's ingestion of or
No. 13AP-1017                                                                             7

use of marijuana was the offense for which he was terminated, and that offense occurred
prior to his termination on February 22, 2012. The commission discussed PaySource
noting that this court refused TTD compensation to an injured worker who tested positive
for drugs as a result of a post-accident drug screen because the court found that it was the
injured worker's ingestion of drugs prior to the injury that gave rise to the injured
worker's positive drug test and that the prohibited conduct could not have occurred
during any period of disability. The commission distinguished the facts from State ex. rel.
Gross v. Indus. Comm., 115 Ohio St. 3d 249, 2007-Ohio-4916 (Gross II), solely on grounds
that relator's ingestion of marijuana was not causally related to his injury.           The
commission specifically found that Gross II was limited to situations where the work-rule
violation was the cause of the injury.
       {¶ 20} 11. Since then, the BWC has issued an order declaring an overpayment of
TTD compensation.
       {¶ 21} 12. Relator has filed the instant mandamus action in this court.
Conclusions of Law:
       {¶ 22} For the reasons that follow, it is this magistrate's decision that this court
should issue a writ of mandamus, and TTD compensation should be awarded to relator.
       {¶ 23} In order for this court to issue a writ of mandamus as a remedy from a
determination of the commission, relator must show a clear legal right to the relief sought
and that the commission has a clear legal duty to provide such relief. State ex rel.
Pressley v. Indus. Comm., 11 Ohio St. 2d 141 (1967). A clear legal right to a writ of
mandamus exists where the relator shows that the commission abused its discretion by
entering an order which is not supported by any evidence in the record. State ex rel.
Elliott v. Indus. Comm., 26 Ohio St. 3d 76 (1986). On the other hand, where the record
contains some evidence to support the commission's findings, there has been no abuse of
discretion and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry
Co., 29 Ohio St. 3d 56 (1987). Furthermore, questions of credibility and the weight to be
given evidence are clearly within the discretion of the commission as fact finder. State ex
rel. Teece v. Indus. Comm., 68 Ohio St. 2d 165 (1981).
No. 13AP-1017                                                                          8

       {¶ 24} It is undisputed that voluntary abandonment of the former position of
employment can preclude payment of TTD compensation. State ex rel. Rockwell
Internatl. v. Indus. Comm. (1988), 40 Ohio St. 3d 44.
       {¶ 25} In State ex rel. Watts v. Schottenstein Stores Corp., 68 Ohio St. 3d 118
(1993), the court determined that a firing can constitute a voluntary abandonment of the
former position of employment because, although discharge is not necessarily consented
to, it often is a consequence of behavior that the claimant willingly undertook and may
take on a voluntary character.
       {¶ 26} In State ex rel. Louisiana-Pacific Corp. v. Indus. Comm., 72 Ohio St. 3d 401
(1995), the Supreme Court of Ohio was asked to determine whether an employee's
termination for violating work rules could be construed as a voluntary abandonment of
employment that would bar the payment of TTD compensation.             In that case, the
employer was notified that the claimant had been medically released to return to work
following a period where TTD compensation was paid. When the claimant failed to report
to work for three consecutive days, he was automatically terminated for violating the
employer's absentee policy as set forth in the company's employee handbook.
       {¶ 27} Thereafter, the claimant requested additional TTD compensation and
argued that his termination constituted an involuntary departure from employment.
However, the court found it difficult to characterize as "involuntary" a termination
generated by the claimant's violation of a written work rule or policy that: (1) clearly
defined the prohibited conduct; (2) had been previously identified by the employer as a
dischargeable offense; and (3) was known or should have been known to the employee.
       {¶ 28} The principal set forth in Louisiana-Pacific Corp. concerning voluntary
abandonment is potentially implicated any time TTD compensation is requested by a
claimant who is no longer employed in a position held when the injury occurred. Gross II
at ¶ 16 citing State ex rel. McCoy v. Dedicated Transport, Inc., 97 Ohio St. 3d 25, 2002-
Ohio-5305, ¶ 38. Nevertheless, a voluntary departure from the former position of
employment can preclude eligibility for TTD compensation only if it operates to sever the
causal connection between the claimant's industrial injury and the claimant's actual wage
loss. Id.
No. 13AP-1017                                                                            9

       {¶ 29} At the same time the commission and courts were applying the principles
from Louisiana-Pacific, courts began considering the implication of Pretty Prods., and
the cases which followed. Pretty Prods. explained that: "The timing of a claimant's
separation from employment can, in some cases, eliminate the need to investigate the
character of departure. For this to occur, it must be shown that the claimant was already
disabled when the separation occurred." Id. at ¶ 7. As such, " 'a claimant can abandon a
former position or remove himself or herself from the work force only if he or she has the
physical capacity for employment at the time of the abandonment or removal.' " Id.
quoting State ex rel. Brown v. Indus. Comm., 68 Ohio St. 3d 45, 48 (1993). See also State
ex rel. OmniSource Corp. v. Indus. Comm., 113 Ohio St. 3d 303, 2007-Ohio-1951
(concluding that a truck driver who was already disabled when terminated for losing his
driver's license as a result of a subsequent drunk driving conviction was not disqualified
from TTD compensation).
       {¶ 30} When the Supreme Court of Ohio applied the above principles to the facts in
Gross II, the court noted that the employee's violation of the work rule in that case
actually caused the employee's injury. In reconsidering its decision from State ex rel.
Gross v. Indus. Comm., 112 Ohio St. 3d 65, 2006-Ohio-6500 ("Gross I"), where the
voluntary-abandonment doctrine was applied to deny TTD benefits, the court clarified
that "Gross I was not intended to expand the voluntary-abandonment doctrine." Gross II
at ¶ 19. The Supreme Court explained that: "Until the present case, the voluntary-
abandonment doctrine has been applied only in post-injury circumstances in which the
claimant, by his or her own volition, severed the causal connection between the injury and
loss of earnings that justified his or her [temporary total disability] benefits." Id. "The
doctrine has never been applied to pre-injury conduct or conduct contemporaneous with
the injury. Gross I did not intend to create such an exception." Id.
       {¶ 31} In State ex rel. Reitter Stucco, Inc. v. Indus. Comm., 117 Ohio St. 3d 71,
2008-Ohio-499, the Supreme Court had the opportunity to address the two lines of cases.
The Supreme Court observed that the parties considered the two cases to be mutually
exclusive.   The employer argued that Louisiana-Pacific was dispositive, while the
claimant relied on Pretty Prods. However, the Supreme Court determined that Pretty
Prods. clarified Louisiana-Pacific so that the character of an employee's departure,
No. 13AP-1017                                                                                10

voluntary or involuntary, is not the only relevant element; instead, the timing of the
termination may be equally pertinent. Id. at ¶10. As the court explained:
                Louisiana-Pacific and Pretty Prods. may each factor into the
                eligibility analysis. If the three requirements of Louisiana-
                Pacific regarding voluntary termination are not met, the
                employee's termination is deemed involuntary, and
                compensation is allowed. If the Louisiana-Pacific three-part
                test is satisfied, however, suggesting that the termination is
                voluntary, there must be consideration of whether the
                employee was still disabled at the date of termination.

Id. at ¶ 11.

        {¶ 32} Because the claimant in Reitter Stucco was medically incapable of returning
to his former position of employment at the time of his termination, the court concluded
that he was eligible to receive TTD compensation. As the court explained: "[A] claimant
whose departure is deemed voluntary does not surrender eligibility for temporary total
disability compensation if, at the time of departure, the claimant is still temporarily and
totally disabled." Id. at ¶10. Accordingly, even if the termination satisfies all three criteria
from Louisiana-Pacific and is considered voluntary, the claimant's eligibility for TTD
compensation remains if the claimant was still disabled at the time the termination
occurred. Id.
        {¶ 33} In 2009, within three months of each other, this court released two
decisions, PaySource and State ex rel. Ohio Welded Blank v. Indus. Comm., 10th Dist.
No. 08AP-772, 2009-Ohio-4646, each of which dealt with factual situations similar to
those present in this case. William A. Shoemaker ("Shoemaker") and Steven Farr ("Farr")
both sustained work-related injuries. Pursuant to their employers' drug-free workplace
policies, both Shoemaker and Farr submitted to drug testing. Shoemaker's test was
positive for cocaine, and Farr's test was positive for marijuana. Both Shoemaker and Farr
were terminated from their employment for having violated their employers' policies, and
their employers argued that their violations constituted a voluntary abandonment of their
employment precluding their eligibility for TTD compensation.             In both cases, the
commission awarded the employees TTD compensation, and the employers filed
mandamus actions in this court.
No. 13AP-1017                                                                           11

      {¶ 34} In PaySource, decided June 30, 2009, the record indicates that Shoemaker
was "verbally notified * * * that he had tested 'positive for cocaine' and that 'under our
Drug-Free workplace policy he would have to be terminated.' The February 5, 2008
verbal notification was later memorialized in a March 14, 2008 letter." In the SHO order
under review, the SHO stated:
             Counsel for the employer indicated that the drug screen was
             performed as a result of the injured worker being involved in
             the workplace fall from the scaffold accident. The results of
             the drug screen apparently became available and published
             on 02/04/2008. As a result, the employer fired the injured
             worker on 02/05/2008. Counsel for the employer indicated
             that the employer fired the injured worker because he tested
             positive for cocaine on the drug screen.

             The employer argues that the injured worker therefore
             voluntarily abandoned his former position of employment
             when he ingested cocaine approximately three days prior to
             the fifteen foot fell [sic] off of the scaffold while working.

The SHO rejected the employer's argument and stated as follows:

             The employer admits that it fired the injured worker as a
             result of testing positive on a drug screen. That drug screen
             was performed after the injured worker had sustained his
             compensable workplace injury, and after the injured worker
             had become physically unable to return to his former position
             of employment in fact; the employer admits that the post
             accident drug screen was performed only because the injured
             worker had sustained an on the job injury. The drug screen
             and resultant firing arose out of the compensable work injury.

Upon review, this court accepted the magistrate's argument to the contrary:

             Because it was found that the "drug screen" and the resultant
             job termination occurred after the industrial injury
             prevented claimant from returning to his former position of
             employment, the commission concluded that the job
             departure was involuntary.

             The commission's analysis of the timing of the termination is
             seriously flawed because the commission inappropriately
             viewed testing positive on the drug screen as the offense for
             which claimant was terminated. Clearly, it was claimant's
             ingestion or "use" of cocaine that was the offense for which
No. 13AP-1017                                                                          12

              claimant was terminated. The drug screen was only the
              means employed to detect the use of the illegal substance.
              Clearly, claimant's use of the prohibited substance occurred
              prior to the industrial injury, and thus the prohibited
              conduct could not have occurred during any period of
              disability resulting from the industrial injury.

              Page 22 of the employee handbook states that: "Employees
              need to be aware that certain offenses, including but not
              limited to use, possession, sale of illegal drugs * * *, will
              normally result in immediate termination." That portion of
              page 22 put claimant on notice that his admitted ingestion or
              use of cocaine could result in job termination if the ingestion
              or use were ever detected by a drug screen required at the
              time of an industrial injury.

              The magistrate further recognizes that Brosnan's March 14,
              2008 letter memorializing the February 5, 2008 notification
              of termination does not specify that claimant was being
              terminated for "use." However, the letter does state that
              claimant was being terminated "under our Drug-Free
              workplace policy."

              It is unreasonable under the circumstances to infer from
              Brosnan's letter that use of cocaine as determined by the
              drug screen was not the conduct that the policy prohibits and
              for which Omni terminated employment.

       {¶ 35} As a result, this court determined that Shoemaker was not entitled to TTD
compensation. However, the court never addressed the applicability of Gross II or its
effect on the outcome.
       {¶ 36} By comparison, in Ohio Welded Blank, decided September 8, 2009, after
receiving the positive results from the drug test, the employer met with Farr and informed
him that he was going to be terminated because he tested positive for marijuana. Later,
the employer sent Farr a letter indicating, in part:
              [O]n October 24, 2007, you tested positive for an illicit
              substance on a drug screen on September 28, 2007. This
              positive drug screen is a violation of the Company's
              Substance Abuse Policy and in accordance with this policy
              the Company is terminating your employment effective
              September 28, 2007.

Id. at 30.
No. 13AP-1017                                                                         13

       {¶ 37} At the commission level, the employer argued that Farr had voluntarily
abandoned his employment; however, the commission applied the rationale from Gross II
and found that TTD compensation was payable:
              A positive marijuana metabolite level was discovered during
              routine post-accident testing which caused claimant to be
              terminated after the disability due to the injury had begun.
              As soon as he was physically able, claimant returned to work
              with a different employer. This would rebut the contention
              that claimant had abandoned the work force or otherwise
              removed himself from employment voluntarily and
              unrelated to the claim. The presence of a prohibited drug
              level was discovered subsequent to the injury and after
              disability from the injury existed independent of any drug
              policy violation. Staff Hearing Officer finds no legal
              precedent which would apply an abandonment of the
              workplace theory to pre-injury behavior, discovered after the
              injury, where the injury has caused disability independent of
              the dischargeable defense. Pretty Products v. Industrial
              Commission, (1996), 77 Ohio St. 3d 5, and State ex rel.
              Reitter Stucco, Inc. v. Industrial Commission, slip Opinion
              no. 2008-Ohio-499-No.2007-0060-submitted Nov. 27,
              2007-decided Feb. 13, 2008, are followed. Claimant was
              disabled due to the injury at the time of termination. The
              cause of the termination is unrelated to the injury claim.
              Since claimant was medically incapable of returning to his
              former position of employment at the time of his discharge,
              Staff Hearing Officer concludes that he is eligible to receive
              the temporary total disability compensation as ordered.

Id. at 34.

       {¶ 38} Despite of the fact that the employer continued to argue that Farr ingested
marijuana sometime during the week preceding his injury and obviously violated the
written work rule before his injury, this court applied Gross II and stated:
              Gross II stated the voluntary abandonment doctrine had not
              been applied to work rule violations preceding or
              contemporaneous with the injury. Here even if we adopt
              relator's position that the date of the infraction, not the date
              of termination, determines application of the voluntary
              abandonment doctrine, Gross II indicates that a pre-injury
              infraction undetected until after the injury is not grounds for
              concluding claimant voluntarily abandoned his employment.
              Although the infraction may be grounds for terminating
              relator's employment, Gross II clarifies that it is not grounds
No. 13AP-1017                                                                           14

              for concluding claimant abandoned his employment so as to
              preclude temporary total benefits. The result is especially
              compelling here, where the employer presented no evidence
              to suggest the injury resulted from relator's being under the
              influence of drugs or alcohol.

Id. at 20.

       {¶ 39} In PaySource, this court departed from the principles established by the
Supreme Court of Ohio. Because this court did not address the applicability of Gross II
and its effect on the outcome, this magistrate is unable to address and/or explain the
reasons why this decision is contrary to other decisions addressing the same issue.
However, this court has not followed PaySource.
       {¶ 40} In a decision rendered in September 2011, two years after both PaySource
and Ohio Welded Blank, this court followed Ohio Welded Blank and determined that the
injured worker who tested positive for marijuana during a post-accident drug test was
entitled to an award of TTD compensation. In State ex rel. Ohio Decorative Prods., Inc. v.
Indus. Comm., 10th Dist. No. 10AP-498 (Sept. 15, 2011), Randy S. Herron sustained
serious injuries when his ponytail was caught onto a rotating shaft of a grinding machine.
Herron tested positive for opiates and cannabinoids, and his employer argued that his
claim should be barred under R.C. 4123.54 because there was a rebuttable presumption
that Herron was intoxicated or under the influence of a controlled substance, not
prescribed by his physician, and the fact that he was intoxicated or under the influence of
a controlled substance was the proximate cause of his injury. A DHO found that R.C.
4123.54 did not apply and determined that TTD compensation was payable.
       {¶ 41} Herron's employer appealed and, at that time, conceded that the
requirements of R.C. 4123.54 had not been met. However, the employer continued to
argue that Herron's termination for violating the drug-free workplace policy constituted a
voluntary abandonment of his employment and rendered him ineligible to receive TTD
compensation. The SHO disagreed and, citing Gross II, Pretty Prods., and Reitter Stucco,
concluded that TTD compensation was payable. Despite the fact that the SHO found that
the employer did establish all three requirements of Louisiana-Pacific, by applying Gross
II, Pretty Prods., and Reitter Stucco, the SHO concluded that Herron's pre-injury
behavior did not foreclose the payment of TTD compensation.
No. 13AP-1017                                                                             15

       {¶ 42} In arguing otherwise, the employer contends that Ohio Welded Blank, Ohio
Decorative Prods., and State ex rel. Ohio State Univ. Cancer Research Hosp. v. Indus.
Comm., 10th Dist. No. 09AP-1027, 2010-Ohio-3839, are in contravention of Louisiana-
Pacific and the Supreme Court of Ohio's decision in State ex rel. Cobb v. Indus. Comm.,
88 Ohio St. 3d 54 (2000). Relator points out that, in Cobb, the Supreme Court held that a
post-injury termination based upon a violation of an employer's drug policy can preclude
the payment of TTD compensation provided the three-prong test from Louisiana-Pacific
is demonstrated. For the reasons that follow, the magistrate finds that relator's argument
is not well-taken.
       {¶ 43} First, Ohio Welded Blank, Ohio Decorative Prods. and Ohio State Univ.
Cancer Research Hosp. are not in contravention of Louisiana-Pacific. Instead, both this
court and the Supreme Court of Ohio have been very clear in explaining that Louisiana-
Pacific and Pretty Prods. can both be applied in certain circumstances. As such, even
where an employer demonstrates that the Louisiana-Pacific test has been met, the
injured worker may still be entitled to receive TTD compensation. In explaining how the
two lines of cases are to be applied, the Supreme Court specifically noted that both
Louisiana-Pacific and Pretty Prods. may factor into the analysis. If the requirements of
Louisiana-Pacific are met, suggesting that the termination is voluntary, the commission
and courts must still consider whether the employee was disabled at the date of
termination.
       {¶ 44} Second, the employer's reliance on Cobb is misplaced. The Cobb case was
decided seven years before the Supreme Court of Ohio rendered its decision in Gross II
and has not been applied in these circumstances since then. As such, it appears the
holding in Cobb has been rejected by the Supreme Court of Ohio in Ohio Welded Blank
and Ohio Decorative Prods.
       {¶ 45} The magistrate specifically notes that the PaySource case is the only case
since Gross II was decided in which an injured worker has been denied TTD
compensation because the injured worker tested positive for drugs during post-injury
drug tests. However, this court did not address the applicability of Gross II to the facts in
PaySource. As such, the magistrate cannot address and/or explain the reasons why the
decision in PaySource was reached. As this magistrate noted in Ohio Decorative Prods.,
No. 13AP-1017                                                                             16

this court should continue to apply the law as pronounced by the Supreme Court in Gross
II.   As the Supreme Court stated, the voluntary abandonment doctrine has never been
applied to violations of written work rules which precede or are contemporaneous with
the injury. If ingesting marijuana actually is a violation of the written work rule, the only
employees at risk for being terminated for violating this offense are employees who
sustain compensable work-related injuries while working for their employer. Any other
employee who also ingested marijuana at the same time will not be terminated because
their "violation" will not be brought to light.
       {¶ 46} The employer emphasizes that TTD compensation can only be awarded
when the disability arising from the allowed conditions causes the employee to suffer a
loss of wages. The employer asserts here that relator's termination from employment for
violating the written work rule is the reason relator is without wages. In other words,
employer asserts that the violation of the written work rule and subsequent termination
break the causal connection between the disability arising from the allowed conditions
and relator's lack of wages. For the reasons that follow, the magistrate disagrees.
       {¶ 47} It is undisputed that relator was injured at work on February 16, 2012.
Further, it is also undisputed that relator was immediately rendered temporarily totally
disabled. In other words, the allowed conditions resulting from the work-related injury
immediately prevented relator from working and caused him to suffer a loss of wages.
But for the injury, relator would have been able to continue working. Relator asserts that
it could have administered a random drug test that same day and, had relator tested
positive, he would have been terminated. Therefore, the employer argues that the causal
connection between the allowed conditions and the resulting loss of wages was severed.
       {¶ 48} The magistrate finds that it is immaterial that relator would have been
terminated if the employer had subjected him to a random drug test, which he would have
failed. The employer did not subject relator to a random drug test. Here, the allowed
conditions which resulted from the workplace injury rendered relator unable to return to
his former position of employment and caused him to be without wages. Employers can
show a break in the causal connection if they can meet the burden of proof under R.C.
4123.54 and demonstrate that an injured worker was actually impaired by the drugs at the
time the injury occurred.
No. 13AP-1017                                                                             17

      {¶ 49} In State ex rel. Smith v. Superior's Brand Meats, Inc., 76 Ohio St. 3d 408,
411 (1996), the Supreme Court of Ohio recognized the possible abuse that may occur
where the termination of employment may result in the denial of TTD compensation for
the injured worker and stressed that it is "imperative to carefully examine the totality of
the circumstances when such a situation exists." Especially here, where there is no
evidence that relator was under the influence of the drugs he ingested, the magistrate
finds that, while the employer certainly could terminate relator, the commission abused
its discretion when it found a voluntary abandonment and denied relator TTD
compensation.
       {¶ 50} This conclusion also follows the reasoning of other cases, including Ohio
State Univ. Cancer Research Hosp. (claimant returned to modified duty and while
working modified duty was terminated for his pre-injury violation of the employer's policy
against harassment—TTD payable); and State ex rel. Nick Strimbu, Inc. v. Indus. Comm.,
106 Ohio St. 3d 173, 2005-Ohio-1386 (while claimant was off from work following his
work-related injury, the employer learned that, pre-injury, he had violated the employer's
policy by falsifying his job application—TTD payable). Under the employer's theory, these
pre-injury cases would also need to be reevaluated.
       {¶ 51} Based on the foregoing, it is this magistrate's decision that this court should
issue a writ of mandamus ordering the commission to vacate its order which denied
relator TTD compensation and issue an order finding that relator is entitled to that
compensation.


                                          /S/ MAGISTRATE
                                          STEPHANIE BISCA BROOKS


                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).